DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Claims
Claims 1-5, 11-84 and 133 are pending in the application.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application No. 62/647,569, 5filed March 23, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Claim Rejections - 35 USC § 103
Claim 133 is rejected under 35 U.S.C. 103 over GIBBINGS (WO 2019/113711 A1; effective filing date 14 Dec 2017; cited previously) and GREEN (Cell 2014 157:65-75; cited previously).
Regarding claim 133, Gibbings (p. 115 lines 15-30) teaches a scFv-LC3 fusion construct, where the scFv (single-chain antibody fragment) binds the TDP-43 antigen, and LC3 is autophagy protein LC3.  According to Gibbings (p. 116 line 29 - p. 117 line 2), “the antibody portion of the fusion construct binds the cellular target (such as TDP-43 inclusion in this model)” and “binding to the cellular target results in the LC3 portion of the fusion construct triggering degradation of the cellular target via autophagy through recruitment of LC3 to autophagosomes” (see Figure 30 as reproduced below).

    PNG
    media_image1.png
    556
    876
    media_image1.png
    Greyscale

Here, the scFv, directed to the TDP-43 antigen, represents a monovalent cellular component binder, and the fused LC3 protein represents a monovalent autophagy protein binder, where Green (see Figure 1 and accompanying discussion) describes LC3 binding with proteins of the autophagy pathway, including at least ATG3, ATG4 and ATG7 proteins and/or the E3 ligase complex, binding of LC3 with other autophagy proteins involved in mitophagy, such as BNIP3 and FUNDC1 (see Figure 2 and accompanying discussion).  Accordingly, LC3 in its context in the fusion protein of Gibbings clearly represents a monovalent targeted autophagy protein binder.
	Gibbings (p. 47 lines 3-4) further teaches their fusion protein constructs in combination with pharmaceutically acceptable excipients, diluents, buffers, and/or carriers (i.e., pharmaceutical compositions).
Allowable Subject Matter
	Claims 1-5, 11-84 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Information Disclosure Statement filed on 08/12/2022 has been fully considered and raises no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625